Title: To John Adams from Joseph Delaplaine, 6 December 1815
From: Delaplaine, Joseph
To: Adams, John


				
					Dear sir,
					Philadelphia December 6th: 1815.
				
				I had the honor of writing to you nearly 2 years ago & was favoured with your reply on the subject of your portrait.—You mentioned that you would feel gratified in receiving a portrait of Mr. Jay & Dr Rush. I now take the liberty of enclosing one of each, which I beg you to accept as a token of my great respect.My work of the biography & Portraits of distinguished Americans is progressing & the first half volume will appear in January or February. I enclose a prospectus of it.I am desirous of obtaining your portrait for the purpose of having an engraving taken from it for the Repository. A respectable young gentleman, Mr. Morse lately from London Son of the Revd. Dr. Morse is an excellent artist I learn, & I beg you to do me the honor of sitting to him at my expence. I have written to him on the subject, & he will wait to receive from you a letter in which have the goodness to state the place & time when and where it will be most agreeable for you to sit.—With great respect & regard / I am your obed. hume. st
				
					Joseph Delaplaine
				
				
			